--------------------------------------------------------------------------------

EXHIBIT 10.8
   
REGISTRATION RIGHTS AGREEMENT
 
REGISTRATION RIGHTS AGREEMENT made this 16th day of August, 2010 by and between
The Amacore Group, Inc., a Delaware corporation (the “Company”), and Vicis
Capital Master Fund, a trust formed under the laws of the Cayman Islands (the
“Holder”), a series of the Vicis Capital Master Trust, a trust formed under the
laws of the Cayman Islands.
 
R E C I T A L S:
 
WHEREAS, simultaneously herewith, the Company and the Holder are entering into a
Securities Purchase Agreement (the “Purchase Agreement”) pursuant to which the
Company may, pursuant to the teems thereof, issue to the Holder up to $5,000,000
in principal amount of its 15% Senior Secured Convertible Notes due June 30,
2011 (each an “Acquired Note” and collectively, the “Acquired Notes”), which are
convertible into shares of the Company’s Class A Common Stock, par value $.001
per share (“Class A Common Stock”).
 
WHEREAS, the execution and delivery of this Agreement is a condition to the
closing of the Purchase Agreement.
 
NOW THEREFORE, in consideration of the agreements set forth herein the parties
agree as follows:
 
1.   Definitions. As used in this Agreement, the following terms shall have the
following respective meanings:
 
(a)   “Common Stock” means the Class A Common Stock, $.001 par value per share,
of the Company and any equity securities issued or issuable with respect to the
Class A Common Stock in connection with a reclassification, recapitalization,
merger, consolidation or other reorganization.
 
(b)   “Conversion Shares” means the shares of Common Stock or other equity
securities issued or issuable upon conversion of the Acquired Notes.
 
(c)   “Exchange Act” means the Securities Exchange Act of 1934, as amended, or
any similar Federal statute, and the rules and regulations of the Commission
issued under such Act, as they each may, from time to time, are in effect.
 
(d)   “Holder” shall have the meaning set forth in the Preamble and any of such
Holder’s successors or assigns.
 
(e)   “Person” means any individual, corporation, limited liability company,
limited or general partnership, joint venture, association, joint-stock company,
trust, unincorporated organization or government or any agency or political
subdivisions thereof.
 
(f)   “Registration Statement” means a registration statement filed by the
Company with the Commission for a public offering and sale of securities of the
Company (other than a registration statement on Form S-8 or Form S-4, or their
successors, or any other form for a limited purpose, or any registration
statement covering only securities proposed to be issued in exchange for
securities or assets of another corporation or in connection with a merger,
consolidation or acquisition).
 
 
 

--------------------------------------------------------------------------------

 
 
(g)   “Registration Expenses” means the expenses described in Section 4.
 
(h)   “Registrable Securities” means any (i) Conversion Shares and (ii) shares
of Common Stock issued or issuable, directly or indirectly, with respect to the
Common Stock referenced above.  As to any particular Registrable Securities,
such securities shall cease to be Registrable Securities when (x) a registration
statement with respect to the sale of such securities shall have been declared
effective under the Securities Act and such securities shall have been disposed
of in accordance with such registration statement, or (y) such securities shall
have been sold (other than in a privately negotiated sale) pursuant to Rule 144
(or any successor provision) under the Securities Act, or (z) the Acquired Notes
have been redeemed in full.
 
(i)   “SEC” means the Securities and Exchange Commission.
 
(j)   “Securities Act” means the Securities Act of 1933, as amended, or any
similar Federal statute, and the rules and regulations of the Commission issued
under such Act, as they each may from time to time, be in effect.
 
2.   Piggyback Registration.  If, at any time, the Company proposes or is
required to register any of its equity securities or securities convertible or
exchangeable for equity securities under the Securities Act pursuant to a
Registration Statement, other than a Registration Statement on Form S-8, whether
or not for its own account, the Company shall give prompt written notice of its
intention to do so to each Holder of record of Registrable Securities.  Upon the
written request of any Holder, made within 10 days following the receipt of any
such written notice (which request shall specify the maximum number of
Registrable Securities intended to be disposed of by such Holder and the
intended method of distribution thereof), the Company shall use its best efforts
to cause all such Registrable Securities, each Holder of which have so requested
the registration thereof, to be registered under the Securities Act (with the
securities which the Company at the time proposes to register) to permit the
sale or other disposition by each Holder (in accordance with the intended method
of distribution thereof) of the Registrable Securities to be so
registered.  There is no limitation on the number of piggyback registrations
pursuant to the preceding sentence which the Company is obligated to effect.
 
3.   Registration Procedures.
 
(a)   If and whenever the Company is required by the provisions of this
Agreement to use its best efforts to effect the registration of any of the
Registrable Securities under the Securities Act, the Company shall:
 
(i)   file with the Commission a Registration Statement with respect to such
Registrable Securities and use its best efforts to cause that Registration
Statement to become and remain effective;
 
(ii)   as expeditiously as possible prepare and file with the Commission any
amendments and supplements to the Registration Statement and the prospectus
included in the Registration Statement as may be necessary to keep the
Registration Statement effective for a period of not less than nine months from
the effective date;
 
 
2

--------------------------------------------------------------------------------

 
 
(iii)   as expeditiously as possible furnish to Holder such reasonable numbers
of copies of the prospectus, including a preliminary prospectus, in conformity
with the requirements of the Securities Act, and such other documents as the
selling Stockholder may reasonably request in order to facilitate the public
sale or other disposition of the Registrable Securities owned by the selling
Stockholder and promptly notify the selling stockholder at any time when a
prospectus is required to be delivered under the Securities Act, of the
happening of any event as a result of which the prospectus would include an
untrue statement of material fact or omit to state any material fact required to
be stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing; and
 
(iv)   as expeditiously as possible use its best efforts to register or qualify
the Registrable Securities covered by the Registration Statement under the
securities or Blue Sky laws of such states as the selling stockholders shall
reasonably request, and do any and all other acts and things that may be
necessary or desirable to enable the selling stockholders to consummate the
public sale or other disposition in such states of the Registrable Securities
owned by the selling stockholder; provided, however, that the Company shall not
be required in connection with this Section 3(a) to qualify as a foreign
corporation or execute a general consent to service of process in any
jurisdiction.
 
(b)   If the Company has delivered preliminary or final prospectuses to the
Holder and, after having done so, the prospectus is amended to comply with the
requirements of the Securities Act, the Company shall promptly notify the Holder
and, if requested, the Holder shall immediately cease making offers of
Registrable Securities and return all prospectuses to the Company.  The Company
shall promptly provide the Holder with revised prospectuses and, following
receipt of the revised prospectuses, the Holder shall be free to resume making
offers of the Registrable Securities.
 
4.   Allocation of Expenses.  The Company will pay all Registration Expenses of
all registrations under this Agreement.  For purposes of this Section, the term
“Registration Expenses” shall mean all expenses incurred by the Company in
complying with this Agreement, including, without limitation, all registration
and filing fees, exchange listing fees, printing expenses, fees and
disbursements of counsel for the Company state Blue Sky fees and expenses, and
the expense of any special audits incident to or required by any such
registration, but excluding underwriting discounts, selling commissions and the
fees and expenses of Holder's own counsel.
 
5.   Indemnification and Contribution.
 
(a)   In the event of any registration of any of the Registrable Securities
under the Securities Act pursuant to this Agreement, the Company will indemnify
and hold harmless the seller of such Registrable Securities, and its directors
and officers, each underwriter of such Registrable Securities, and each other
person, if any, who controls such seller or underwriter within the meaning of
the Securities Act or the Exchange Act against any losses, claims, damages or
liabilities, joint or several, to which such seller, underwriter or controlling
person may become subject under the Securities Act, the Exchange Act, state
securities or Blue Sky laws or otherwise, in so far as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in any Registration Statement under which such Registrable Securities
were registered under the Securities Act, any preliminary prospectus or final
prospectus contained in the Registration Statement,
 
 
3

--------------------------------------------------------------------------------

 
 
or any amendment or supplement to such Registration Statement, and any document
incorporated therein by reference or arise out of or are based upon the omission
or alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading; and the Company will
reimburse such seller, underwriter and each such controlling person for any
legal or any other expenses reasonably incurred by such seller, underwriter or
controlling person in connection with investigating or defending any such loss,
claim, damage, liability or action; provided, however, that the Company will not
be liable in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon any untrue statement or omission made
in such Registration Statement, preliminary prospectus or prospectus, or any
such amendment or supplement, in reliance upon and in conformity with
information furnished to the Company, in writing, by or on behalf of such
seller, underwriter or controlling person specifically for use in the
preparation thereof.
 
(b)   In the event of any registration of any of the Registrable Securities
under the Securities Act pursuant to this Agreement, each seller of Registrable
Securities, severally and not jointly, will indemnify and hold harmless the
Company, each of its directors, and officers and each underwriter (if any) and
each person, if any, who controls the Company or any such underwriter within the
meaning of the Securities Act or the Exchange Act, against any losses, claims,
damages or liabilities, joint or several, to which the Company, such directors
and officers, underwriters or controlling person may become subject under the
Securities Act, Exchange Act, state securities or Blue Sky laws or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of a material fact contained in any Registration Statement under which
such Registrable Securities were registered under the Securities Act, any
preliminary prospectus or final prospectus contained in the Registration
Statement, or any amendment or supplement to the Registration Statement, or
arise out of or are based upon any omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, if the statement or omission was made in reliance upon
and in conformity with information furnished in writing to the Company by or on
behalf of such seller, specifically for use in connection with the preparation
of such Registration Statement, prospectus, amendment or supplement; provided,
however, that the obligations of such seller hereunder shall be limited to an
amount equal to the net proceeds to such seller from Registrable Securities sold
as contemplated herein.
 
(c)   Each party entitled to Indemnification under this Section 5 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom; providing, that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or litigation, shall be
approved by the Indemnified Party (whose approval shall not be unreasonably
withheld); and, provided, further, that the failure of any Indemnified Party to
give notice as provided herein shall not relieve the Indemnifying Party of its
obligations under this Agreement, except to the extent the Indemnifying Party is
actually prejudiced by the failure to give notice.  The Indemnified Party may
participate in such defense at such party's expense; provided, however, that the
Indemnifying Party shall pay such expense if representation of such Indemnified
Party by the counsel retained by the Indemnifying Party would be inappropriate
due to actual or potential differing interests between the Indemnified Party and
any other party represented by such counsel in such proceeding.  No Indemnifying
Party, in the defense of any such claim or litigation shall, except with the
consent of each Indemnified Party, consent to entry of any judgment or enter
into any settlement which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Indemnified Party of a release from
all liability in respect of such claim or litigation, and no Indemnified Party
shall consent to entry of any judgment or settle such claim or litigation
without the prior written consent of the Indemnifying Party.
 
 
4

--------------------------------------------------------------------------------

 
 
(d)   If the indemnification provided for herein is unavailable to or
insufficient to hold harmless an Indemnified Party hereunder, then each
Indemnifying Party shall contribute to the amount paid or payable by such
Indemnified Party as a result of the losses, claims, damages or liabilities (or
actions or proceedings in respect thereof) referred to herein in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party on the
one hand and the Indemnified Party on the other in connection with the
statements, omissions, actions, or inactions which resulted in such losses,
claims, damages or liabilities.  The relative fault of the Indemnifying Party
and the Indemnified Party shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Indemnifying Party or the Indemnified Party, any action or
inaction by any such party, and the parties' relative intent, knowledge, access
to information, and opportunity to correct or prevent such statement, omission,
action, or inaction.  No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.  Promptly after receipt by an Indemnified Party hereunder of
written notice of the commencement of any action, suit, proceeding,
investigation, or threat thereof with respect to which a claim for contribution
may be made against an Indemnifying Party hereunder, such Indemnified Party
shall, if a claim for contribution in respect thereto is to be made against an
Indemnifying Party, give written notice to the Indemnifying Party of the
commencement thereof (if the notice specified herein has not been given with
respect to such action); provided, however, that the failure to so notify the
Indemnifying Party shall not relieve it from any obligation to provide
contribution which it may have to any Indemnified Party hereunder, except to the
extent that the Indemnifying Party is actually prejudiced by the failure to give
notice.  The parties hereto agree that it would not be just and equitable if
contribution pursuant hereto were determined by pro rata allocation or by any
other method of allocation which does not take account of equitable
considerations referred to herein.
 
(e)   The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 5 were determined by pro rata allocation
or by any other method of allocation that does not take into account the
equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5, contribution by any seller of
Registrable Securities shall be limited in amount to the net amount of proceeds
received by such seller from the sale of such Registrable Securities pursuant to
such Registration Statement.
 
(f)   If indemnification is available hereunder, the Indemnifying Parties shall
indemnify each Indemnified Party to the fullest extent provided herein, without
regard to the relative fault of said Indemnifying Party or Indemnified Party or
any other equitable consideration provided for herein.  The provisions hereof
shall be in addition to any other rights to indemnification or contribution
which any Indemnified Party may have pursuant to law or contract, shall remain
in full force and effect regardless of any investigation made by or on behalf of
any Indemnified Party, and shall survive the transfer of securities by any such
party.
 
 
5

--------------------------------------------------------------------------------

 
 
6.   Underwritten Offering.
 
(a)   In the case of any registration effected pursuant to this Agreement, the
Company shall have the right to designate the managing underwriter in any
underwritten offering with the consent of the Holder, which shall not be
unreasonably withheld.
 
(b)   In the event that Registrable Securities are sold pursuant to a
Registration Statement in an underwritten offering, the Company agrees to enter
into an underwriting agreement containing customary representations and
warranties with respect to the business and operations of an issuer of the
securities being registered and customary covenants and agreements to be
performed by such issuer, including without limitation customary provisions with
respect to indemnification by the Company of the underwriters of such offering.
 
7.   SEC Reports. With a view to making available to the Holder the benefits of
Rule 144 promulgated under the Securities Act or any other similar rule or
regulation of the SEC that may at any time permit the Holder to sell securities
of the Company to the public without registration ("Rule 144"), the Company
agrees to: (a) make and keep public information available, as those terms are
understood and defined in Rule 144; (b) file with the SEC in a timely manner all
reports and other documents required of the Company under the Securities Act and
the Exchange Act so long as the Company remains subject to such requirements and
the filing of such reports and other documents is required for the applicable
provisions of Rule 144; (c) furnish to each Holder so long as such Holder owns
Registrable Securities, promptly upon request, (i) a written statement by the
Company, if true, that it has complied with the reporting requirements of Rule
144, the Securities Act and the Exchange Act, (ii) a copy of the most recent
annual or quarterly report of the Company and such other reports and documents
so filed by the Company, and (iii) such other information as may be reasonably
requested to permit the Holder to sell such securities pursuant to Rule 144
without registration; and (d) so long as the Holder owns any Registrable
Securities, if the Company is not required to file reports and other documents
under the Securities Act and the Exchange Act, it will make available other
information as required by, and so long as necessary to permit sales of
Registrable Securities pursuant to, Rule 144.
 
8.   Governing Law.  This Agreement and the rights of the parties hereunder
shall be governed in all respects by the laws of the State of New York wherein
the terms of this Agreement were negotiated, without regard to the conflicts of
laws thereof.
 
9.   Consent to Jurisdiction; Waiver of Jury Trial.  EACH OF THE PARTIES TO THIS
AGREEMENT HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED THE STATE AND COUNTY OF NEW
YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND THE TRANSACTION DOCUMENTS.  EACH OF THE PARTIES TO THIS AGREEMENT
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
SUCH PARTY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH
PROCEEDING BROUGHT IN ANY SUCH COURTS AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN ANY SUCH COURTS HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  EACH OF
THE PARTIES HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY RIGHT TO TRIAL BY JURY IN ANY SUCH LEGAL PROCEEDING.  EACH OF THE PARTIES TO
THIS AGREEMENT HEREBY CONSENTS TO SERVICE OF PROCESS BY NOTICE IN THE MANNER
SPECIFIED IN SECTION 7.6 OF THE PURCHASE AGREEMENT AND IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION SUCH PARTY MAY NOW OR
HEREAFTER HAVE TO SERVICE OF PROCESS IN SUCH MANNER.
 
 
6

--------------------------------------------------------------------------------

 
 
10.   Amendment.  This Agreement may not be amended, discharged or terminated
(or any provision hereof waived) without the written consent of the Company and
the Holder.
 
11.   Successors and Assigns.  Except as otherwise expressly provided herein,
the provisions hereof shall inure to the benefit of, and be binding upon and
enforceable by and against, the successors, assigns, heirs, executors and
administrators of the parties hereto.  The Holder may assign its rights
hereunder, and the Company may not assign its rights or obligations hereunder
without the consent of the Holder or any of its successors, assigns, heirs,
executors and administrators.
 
12.   Further Assurances.  The parties agree to execute and deliver all such
further documents, agreements and instruments and take such other and further
action as may be necessary or appropriate to carry out the purposes and intent
of this Agreement.
 
13.   Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.
 


 


 
[SIGNATURE PAGE FOLLOWS]
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have hereunto set their hands to this
instrument, as of the date first above written.
  

  THE AMACORE GROUP, INC.                  
 
By:
/s/ Jay Shafer                                                            
Jay Shafer
Chief Executive OfficerName 
                    HOLDER:          
VICIS CAPITAL MASTER FUND
By: Vicis Capital LLC
                _____________________________________  

 
 
 
   
8

--------------------------------------------------------------------------------